

115 HRES 1131 IH: Resolution to Stop Rewarding Terrorists
U.S. House of Representatives
2020-09-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 1131IN THE HOUSE OF REPRESENTATIVESSeptember 21, 2020Mr. Gottheimer submitted the following resolution; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedRESOLUTIONCondemning the murder of Sara Duker and renouncing Palestinian Authority martyr payments to terrorists.Whereas this resolution may be cited as the Resolution to Stop Rewarding Terrorists;Whereas Sara Duker attended high school at the Frisch School in Paramus, New Jersey, and graduated from Barnard College, Columbia University, in May 1995;Whereas, on February 25, 1996, three United States citizens, Sara Duker of Teaneck, New Jersey, Matthew Eisenfeld of West Hartford, Connecticut, and Ira Weinstein of New York City, were killed in a Hamas bus bombing in Jerusalem;Whereas Barnard College President Judith Shapiro remembered Sara as a person of extraordinary talent and promise;Whereas Sara traveled to Israel with Matthew, a graduate of Yale University and a second-year rabbinical student at the Jewish Theological Seminary;Whereas Ira Weinstein, a dual American and Israeli citizen, died of burns suffered from the bus bombing, leaving behind a widow and three children;Whereas, since 1993, the terrorist group Hamas has killed more than 400 Israelis and at least 25 United States citizens, including Sara Duker;Whereas the Israel Ministry of Foreign Affairs estimates that 1,360 people have been killed by Palestinian violence and terrorism since September 2000;Whereas the Palestinian Authority’s practice of paying salaries to terrorists serving in Israeli prisons, as well as to the families of deceased terrorists, is an incentive to commit acts of terror;Whereas the Palestinian Authority rewards deadlier attacks of terrorism with even more money;Whereas, since fiscal year 2015, Congress has mandated the reduction of aid for the Palestinian Authority as a result of their payments for acts of terrorism including, in fiscal year 2017, a dollar-for-dollar reduction of the amount of money that the Palestinian Authority and Palestine Liberation Organization pay to terrorists and their families from the Economic Support Fund aid that the United States provides;Whereas, on March 23, 2018, Congress passed the Taylor Force Act (Public Law 115–141), bipartisan legislation which eliminates funds that directly benefit the Palestinian Authority if the Palestinian Authority continues to make payments to terrorists; andWhereas martyr payments for violence and terror continue to undermine the prospects for peace, making it even harder to achieve a viable Palestinian state: Now, therefore, be itThat the House of Representatives—(1)condemns the attacks on United States citizens by Hamas, Palestinian Islamic Jihad, Hezbollah, and other terrorist groups and their followers, and demands that the Palestinian Authority work with Israel to protect all innocent individuals from terrorism;(2)offers its condolences to the families and loved ones of United States and Israeli citizens who were killed in terrorist attacks;(3)calls for justice for Sara Duker and all other victims of terrorist attacks;(4)calls on the international community to condemn the practice of paying salaries to terrorists and to urge the Palestinian Authority to revoke all associated laws, budgetary funding, and agencies devoted to such payments; and(5)affirms its support for penalties for the failure to comply with the Taylor Force Act, as well visa restrictions for terrorists and those responsible for martyr payments.